     Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 1 of 14 Page ID #:89




1      ALEXANDRA T. STEELE, State Bar No. 291399
       Steele Cooper Law
2      alex@steelecooperlaw.com
       175 S. El Molina Ave., Suite 9
3      Pasadena, CA 91101
       Telephone: (626) 709-5501 ♦ Facsimile: (626) 710-4271
4
       Attorneys for Plaintiff
5
       NICOLA T. HANNA
6      United States Attorney
       DAVID M. HARRIS
7      Assistant United States Attorney
       Chief, Civil Division
8      JOANNE S. OSINOFF (Cal. Bar No. 141489)
       Assistant United States Attorney
9      Chief, General Civil Section
       JOSEPH A. DARROW
10     Assistant United States Attorney
       Federal Building, Suite 7516
11           300 North Los Angeles Street
             Los Angeles, California 90012
12           Telephone: (213) 894-0436
             Facsimile: (213) 894-7819
13           E-mail: Joseph.Darrow@usdoj.gov
14     Attorneys for the United States of America
15
                                 UNITED STATES DISTRICT COURT
16
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
                                        WESTERN DIVISION
18
       ANA M. CASTRO, an individual,                 Case No. EDCV 19-8579 ODW (RAOx)
19
             Plaintiff,
20                                                   STIPULATED PROTECTIVE ORDER
                           v.
21
       UNITED STATES OF AMERICA, et
22     al.,
23           Defendants,
24
25
       1.    A.     PURPOSES AND LIMITATIONS
26
             Discovery in this action is likely to involve production of confidential, proprietary,
27
       or private information for which special protection from public disclosure and from use
28
     Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 2 of 14 Page ID #:90




1      for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
2      parties hereby stipulate to and petition the Court to enter the following Stipulated
3      Protective Order. The parties acknowledge that this Order does not confer blanket
4      protections on all disclosures or responses to discovery and that the protection it affords
5      from public disclosure and use extends only to the limited information or items that are
6      entitled to confidential treatment under the applicable legal principles. The parties further
7      acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
8      not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth
9      the procedures that must be followed and the standards that will be applied when a party
10     seeks permission from the court to file material under seal.
11
12           B.     GOOD CAUSE STATEMENT
13           Good cause exists for this protective order. This action is likely to involve internal
14     agency documents, personally identifiable and confidential information of governmental
15     employees who are not parties to this action, and information otherwise protected from
16     disclosure by the Privacy Act, 5 U.S.C. § 552a, for which special protection from public
17     disclosure and from use for any purpose other than prosecution of this action is warranted.
18     Such confidential and proprietary materials and information consist of, confidential
19     agency documents and personnel files, information concerning the identification and
20     personal, employment, and training history of specified employees, and information
21     otherwise protected by the Privacy Act or generally unavailable to the public, or which
22     may be privileged or otherwise protected from disclosure under state or federal statutes,
23     court rules, case decisions, or common law. Accordingly, to expedite the flow of
24     information, to facilitate the prompt resolution of disputes over confidentiality of
25     discovery materials, to adequately protect information the parties are entitled to keep
26     confidential, to ensure that the parties are permitted reasonable necessary uses of such
27     material in preparation for and in the conduct of trial, to address their handling at the end
28     of the litigation, and serve the ends of justice, a protective order for such information is
                                                     2
     Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 3 of 14 Page ID #:91




1      justified in this matter. It is the intent of the parties that information will not be designated
2      as confidential for tactical reasons and that nothing be so designated without a good faith
3      belief that it has been maintained in a confidential, non-public manner, and there is good
4      cause why it should not be part of the public record of this case.
5
6      2.    DEFINITIONS
7            2.1    Action: Ana Castro v. United States of America, No. CV 19-8579 ODW
8      (RAOx) (C.D. Cal.).
9            2.2    Challenging Party: a Party or Non-Party that challenges the designation of
10     information or items under this Order.
11           2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
12     is generated, stored or maintained) or tangible things that qualify for protection under
13     Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
14     Statement.
15           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
16     support staff).
17           2.5    Designating Party: a Party or Non-Party that designates information or items
18     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
19           2.6    Disclosure or Discovery Material: all items or information, regardless of the
20     medium or manner in which it is generated, stored, or maintained (including, among other
21     things, testimony, transcripts, and tangible things), that are produced or generated in
22     disclosures or responses to discovery in this matter.
23           2.7    Expert: a person with specialized knowledge or experience in a matter
24     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25     expert witness or as a consultant in this Action.
26           2.8    House Counsel: attorneys who are employees of a party to this Action. House
27     Counsel does not include Outside Counsel of Record or any other outside counsel.
28           2.9    Non-Party: any natural person, partnership, corporation, association, or other
                                                      3
     Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 4 of 14 Page ID #:92




1      legal entity not named as a Party to this action.
2            2.10 Outside Counsel of Record: attorneys who are not employees of a party to
3      this Action but are retained to represent or advise a party to this Action and have appeared
4      in this Action on behalf of that party or are affiliated with a law firm which has appeared
5      on behalf of that party, and includes support staff.
6            2.11 Party: any party to this Action, including all of its officers, directors,
7      employees, consultants, retained experts, and Outside Counsel of Record (and their
8      support staffs).
9            2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
10     Material in this Action.
11           2.13 Professional Vendors: persons or entities that provide litigation support
12     services   (e.g.,   photocopying,    videotaping,      translating,   preparing   exhibits   or
13     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
14     their employees and subcontractors.
15           2.14 Protected Material: any Disclosure or Discovery Material that is designated
16     as “CONFIDENTIAL.”
17           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
18     a Producing Party.
19
20     3.    SCOPE
21           The protections conferred by this Stipulation and Order cover not only Protected
22     Material (as defined above), but also (1) any information copied or extracted from
23     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
24     Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
25     that might reveal Protected Material.
26           Any use of Protected Material at trial shall be governed by the orders of the trial
27     judge. This Order does not govern the use of Protected Material at trial.
28
                                                     4
     Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 5 of 14 Page ID #:93




1      4.    DURATION
2            Even after final disposition of this litigation, the confidentiality obligations imposed
3      by this Order shall remain in effect until a Designating Party agrees otherwise in writing
4      or a court order otherwise directs. Final disposition shall be deemed to be the later of
5      (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
6      (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
7      remands, trials, or reviews of this Action, including the time limits for filing any motions
8      or applications for extension of time pursuant to applicable law.
9
10     5.    DESIGNATING PROTECTED MATERIAL
11           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
12     Party or Non-Party that designates information or items for protection under this Order
13     must take care to limit any such designation to specific material that qualifies under the
14     appropriate standards. The Designating Party must designate for protection only those
15     parts of material, documents, items, or oral or written communications that qualify so that
16     other portions of the material, documents, items, or communications for which protection
17     is not warranted are not swept unjustifiably within the ambit of this Order.
18           Mass, indiscriminate, or routinized designations are prohibited. Designations that
19     are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
20     to unnecessarily encumber the case development process or to impose unnecessary
21     expenses and burdens on other parties) may expose the Designating Party to sanctions.
22           If it comes to a Designating Party’s attention that information or items that it
23     designated for protection do not qualify for protection, that Designating Party must
24     promptly notify all other Parties that it is withdrawing the inapplicable designation.
25           5.2    Manner and Timing of Designations. Except as otherwise provided in this
26     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
27     ordered, Disclosure or Discovery Material that qualifies for protection under this Order
28     must be clearly so designated before the material is disclosed or produced.
                                                    5
     Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 6 of 14 Page ID #:94




1            Designation in conformity with this Order requires:
2                   (a)    for information in documentary form (e.g., paper or electronic
3      documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
4      that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
5      “CONFIDENTIAL legend”), to each page that contains protected material. If only a
6      portion or portions of the material on a page qualifies for protection, the Producing Party
7      also must clearly identify the protected portion(s) (e.g., by making appropriate markings
8      in the margins).
9            A Party or Non-Party that makes original documents available for inspection need
10     not designate them for protection until after the inspecting Party has indicated which
11     documents it would like copied and produced. During the inspection and before the
12     designation, all of the material made available for inspection shall be deemed
13     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
14     copied and produced, the Producing Party must determine which documents, or portions
15     thereof, qualify for protection under this Order. Then, before producing the specified
16     documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
17     that contains Protected Material. If only a portion or portions of the material on a page
18     qualifies for protection, the Producing Party also must clearly identify the protected
19     portion(s) (e.g., by making appropriate markings in the margins).
20                  (b)    for testimony given in depositions that the Designating Party identify
21     the Disclosure or Discovery Material on the record, before the close of the deposition all
22     protected testimony.
23                  (c)    for information produced in some form other than documentary and
24     for any other tangible items, that the Producing Party affix in a prominent place on the
25     exterior of the container or containers in which the information is stored the legend
26     “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
27     the Producing Party, to the extent practicable, shall identify the protected portion(s).
28           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                                                     6
     Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 7 of 14 Page ID #:95




1      to designate qualified information or items does not, standing alone, waive the Designating
2      Party’s right to secure protection under this Order for such material. Upon timely
3      correction of a designation, the Receiving Party must make reasonable efforts to assure
4      that the material is treated in accordance with the provisions of this Order.
5      6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
6            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation
7      of confidentiality at any time that is consistent with the Court’s Scheduling Order.
8            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
9      process under Local Rule 37.1 et seq.
10           6.3     The burden of persuasion in any such challenge proceeding shall be on the
11     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
12     harass or impose unnecessary expenses and burdens on other parties) may expose the
13     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
14     confidentiality designation, all parties shall continue to afford the material in question the
15     level of protection to which it is entitled under the Producing Party’s designation until the
16     Court rules on the challenge.
17
18     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
19           7.1     Basic Principles. A Receiving Party may use Protected Material that is
20     disclosed or produced by another Party or by a Non-Party in connection with this Action
21     only for prosecuting, defending, or attempting to settle this Action. Such Protected
22     Material may be disclosed only to the categories of persons and under the conditions
23     described in this Order. When the Action has been terminated, a Receiving Party must
24     comply with the provisions of section 13 below (FINAL DISPOSITION).
25           Protected Material must be stored and maintained by a Receiving Party at a location
26     and in a secure manner that ensures that access is limited to the persons authorized under
27     this Order.
28           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                     7
     Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 8 of 14 Page ID #:96




1      ordered by the court or permitted in writing by the Designating Party, a Receiving Party
2      may disclose any information or item designated “CONFIDENTIAL” only to:
3                   (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
4      well as employees of said Outside Counsel of Record to whom it is reasonably necessary
5      to disclose the information for this Action;
6                   (b)   the officers, directors, and employees (including House Counsel) of
7      the Receiving Party to whom disclosure is reasonably necessary for this Action;
8                   (c)   Experts (as defined in this Order) of the Receiving Party to whom
9      disclosure is reasonably necessary for this Action and who have signed the
10     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11                  (d)   the court and its personnel;
12                  (e)   court reporters and their staff;
13                  (f)   professional jury or trial consultants, mock jurors, and Professional
14     Vendors to whom disclosure is reasonably necessary for this Action and who have signed
15     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                  (g)   the author or recipient of a document containing the information or a
17     custodian or other person who otherwise possessed or knew the information;
18                  (h)   during their depositions, witnesses, and attorneys for witnesses, in the
19     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
20     requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
21     be permitted to keep any confidential information unless they sign the “Acknowledgment
22     and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
23     Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
24     depositions that reveal Protected Material may be separately bound by the court reporter
25     and may not be disclosed to anyone except as permitted under this Stipulated Protective
26     Order; and
27                  (i)   any mediator or settlement officer, and their supporting personnel,
28     mutually agreed upon by any of the parties engaged in settlement discussions.
                                                      8
     Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 9 of 14 Page ID #:97




1
2      8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
3               OTHER LITIGATION
4               If a Party is served with a subpoena or a court order issued in other litigation that
5      compels disclosure of any information or items designated in this Action as
6      “CONFIDENTIAL,” that Party must:
7                     (a)    promptly notify in writing the Designating Party. Such notification
8      shall include a copy of the subpoena or court order;
9                     (b)    promptly notify in writing the party who caused the subpoena or order
10     to issue in the other litigation that some or all of the material covered by the subpoena or
11     order is subject to this Protective Order. Such notification shall include a copy of this
12     Stipulated Protective Order; and
13                    (c)    cooperate with respect to all reasonable procedures sought to be
14     pursued by the Designating Party whose Protected Material may be affected.
15              If the Designating Party timely seeks a protective order, the Party served with the
16     subpoena or court order shall not produce any information designated in this action as
17     “CONFIDENTIAL” before a determination by the court from which the subpoena or order
18     issued, unless the Party has obtained the Designating Party’s permission. The Designating
19     Party shall bear the burden and expense of seeking protection in that court of its
20     confidential material and nothing in these provisions should be construed as authorizing
21     or encouraging a Receiving Party in this Action to disobey a lawful directive from another
22     court.
23
24     9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
25              IN THIS LITIGATION
26                    (a)    The terms of this Order are applicable to information produced by a
27     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
28     produced by Non-Parties in connection with this litigation is protected by the remedies
                                                      9
 Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 10 of 14 Page ID #:98




1    and relief provided by this Order. Nothing in these provisions should be construed as
2    prohibiting a Non-Party from seeking additional protections.
3                 (b)      In the event that a Party is required, by a valid discovery request, to
4    produce a Non-Party’s confidential information in its possession, and the Party is subject
5    to an agreement with the Non-Party not to produce the Non-Party’s confidential
6    information, then the Party shall:
7                          (1)   promptly notify in writing the Requesting Party and the
8    Non-Party that some or all of the information requested is subject to a confidentiality
9    agreement with a Non-Party;
10                         (2)   promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a reasonably specific
12   description of the information requested; and
13                         (3)   make the information requested available for inspection by the
14   Non-Party, if requested.
15                (c)      If the Non-Party fails to seek a protective order from this court within
16   14 days of receiving the notice and accompanying information, the Receiving Party may
17   produce the Non-Party’s confidential information responsive to the discovery request. If
18   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
19   information in its possession or control that is subject to the confidentiality agreement with
20   the Non-Party before a determination by the court. Absent a court order to the contrary,
21   the Non-Party shall bear the burden and expense of seeking protection in this court of its
22   Protected Material.
23
24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26   Protected Material to any person or in any circumstance not authorized under this
27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
28   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
                                                   10
 Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 11 of 14 Page ID #:99




1    unauthorized copies of the Protected Material, (c) inform the person or persons to whom
2    unauthorized disclosures were made of all the terms of this Order, and (d) request such
3    person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
4    attached hereto as Exhibit A.
5
6    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
7          PROTECTED MATERIAL
8          When a Producing Party gives notice to Receiving Parties that certain inadvertently
9    produced material is subject to a claim of privilege or other protection, the obligations of
10   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
11   This provision is not intended to modify whatever procedure may be established in an e-
12   discovery order that provides for production without prior privilege review. Pursuant to
13   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
14   effect of disclosure of a communication or information covered by the attorney-client
15   privilege or work product protection, the parties may incorporate their agreement in the
16   stipulated protective order submitted to the court.
17
18   12.   MISCELLANEOUS
19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
20   to seek its modification by the Court in the future.
21         12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
22   Order no Party waives any right it otherwise would have to object to disclosing or
23   producing any information or item on any ground not addressed in this Stipulated
24   Protective Order. Similarly, no Party waives any right to object on any ground to use in
25   evidence of any of the material covered by this Protective Order.
26         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
27   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
28   under seal pursuant to a court order authorizing the sealing of the specific Protected
                                                  11
 Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 12 of 14 Page ID #:100




1    Material at issue. If a Party's request to file Protected Material under seal is denied by the
2    court, then the Receiving Party may file the information in the public record unless
3    otherwise instructed by the court.
4
5    13.   FINAL DISPOSITION
6          After the final disposition of this Action, as defined in paragraph 4, within 60 days
7    of a written request by the Designating Party, each Receiving Party must return all
8    Protected Material to the Producing Party or destroy such material. As used in this
9    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
10   summaries, and any other format reproducing or capturing any of the Protected Material.
11   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
12   a written certification to the Producing Party (and, if not the same person or entity, to the
13   Designating Party) by the 60 day deadline that (1) identifies (by category, where
14   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
15   the Receiving Party has not retained any copies, abstracts, compilations, summaries or any
16   other format reproducing or capturing any of the Protected Material. Notwithstanding this
17   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,
18   trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition
19   and trial exhibits, expert reports, attorney work product, and consultant and expert work
20   product, even if such materials contain Protected Material. Any such archival copies that
21   contain or constitute Protected Material remain subject to this Protective Order as set forth
22   in Section 4 (DURATION).
23   //
24   //
25   //
26   //
27   //
28   //
                                                  12
 Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 13 of 14 Page ID #:101




1    14.   Any violation of this Order may be punished by any and all appropriate measures
2    including, without limitation, contempt proceedings and/or monetary sanctions.
3
4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
5
6     DATED____11/18/2020____________________
7
8     /s/ Alexandra T. Steele
      Attorneys for Plaintiff
9
10
      DATED:__11.16.2020________________
11
      /s/ Joseph A. Darrow
12
      Attorneys for Defendant
13
14
15
16
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
18
      DATED: November 19, 2020
19
20
21
      Hon, Rozella A. Oliver
22    United States Magistrate Judge
23
24
25
26
27
28
                                               13
 Case 2:19-cv-08579-ODW-RAO Document 24 Filed 11/19/20 Page 14 of 14 Page ID #:102




1                                            EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
           I,   _____________________________            [print   or   type   full     name],   of
4
     _________________ [print or type full address], declare under penalty of perjury that I
5
     have read in its entirety and understand the Stipulated Protective Order that was issued by
6
     the United States District Court for the Central District of California on [date] in the case
7
     of Ana Castro v. United States of America, No. CV 19-8579 ODW (RAOx). I agree to
8
     comply with and to be bound by all the terms of this Stipulated Protective Order and I
9
     understand and acknowledge that failure to so comply could expose me to sanctions and
10
     punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11
     manner any information or item that is subject to this Stipulated Protective Order to any
12
     person or entity except in strict compliance with the provisions of this Order.
13
           I further agree to submit to the jurisdiction of the United States District Court for
14
     the Central District of California for the purpose of enforcing the terms of this Stipulated
15
     Protective Order, even if such enforcement proceedings occur after termination of this
16
     action. I hereby appoint __________________________ [print or type full name] of
17
     _______________________________________ [print or type full address and telephone
18
     number] as my California agent for service of process in connection with this action or
19
     any proceedings related to enforcement of this Stipulated Protective Order.
20
      Date: ______________________________
21
22    City and State where sworn and signed: ___________________________________
23
      Printed name: _____________________________________________
24
25    Signature: ________________________________________________
26
27
28
                                                  14
